DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

Information disclosure statements (IDS) were submitted on 4/15/2021, 9/8/2021, and 12/30/2021.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz et al. (US Patent Application Publication No. 2014/0286369) (“Katz”).
Regarding Claim 1, Katz teaches a light emitting diode (LED) comprising: a first semiconductor layer (Figure 1, item 8); a plurality of active elements (Figure 1, items 5 inside layer 10) disposed on the first semiconductor layer, each of the plurality of active elements spaced apart from each other (Figure 1, see spacing between items 5) and having a width less than a width of the first semiconductor layer (note multiple instance of item 5 are present within the width of 8, thus the width of 5 is clearly less than that of 8); and a second semiconductor layer (Figure 1, item 12) disposed on the plurality of active elements.  
Regarding Claim 2, Katz further teaches each of the plurality of active elements has a first end in contact with the first semiconductor layer and a second end in contact with the second semiconductor layer (see Figure 1, note contact of 5 with 8 and 12).
Regarding Claim 3, Katz further teaches the plurality of active elements are arranged in a direction parallel to a width direction of the first semiconductor layer (see Figure 1).
Regarding Claim 4, Katz further teaches a sum of widths of the plurality of active elements is less than a width of the first semiconductor layer (see Figure 1, note width of 8 is greater than all of items 5+9, thus width of 8 is more than the sum of 5 alone).
Regarding Claim 5, Katz further teaches each of the plurality of active elements is in a strain state (the Examiner notes the degree of strain is not required by the claim, thus the teaching of Figure 1 and ¶0062 and the lack of interlayers present in Figure 1 teaches some strain is present in the layers).
Regarding Claim 8, Katz further teaches the first semiconductor layer (Figure 1, item 12) comprises a plurality of first semiconductor elements (Figure 1, note lowermost extensions of item 12 into each pillar) respectively in contact with the plurality of active elements, the plurality of first semiconductor elements being spaced apart from each other (note the individual extensions are separated from each other).  The Examiner notes for interpretation purposes of this claim, the first semiconductor layer is considered to be 12 and the second layer is considered to be 8, an interpretation which is consistent and carried through to the parent claim as well.
Regarding Claim 9, Katz further teaches the second semiconductor layer further comprises a first semiconductor common layer (see Figure 1, note flat section of item 12) in contact with each of the plurality of first semiconductor elements (see Figure 1, note flat section of item 12 is in contact with lowermost extension portions). The Examiner notes for interpretation purposes of this claim, the first semiconductor layer is considered to be 12 and the second layer is considered to be 8, an interpretation which is consistent and carried through to the parent claim as well.
Regarding Claim 10, Katz further teaches the second semiconductor layer (Figure 1, item 12) comprises a plurality of second semiconductor elements (Figure 1, note lowermost extensions of item 12 into each pillar) respectively in contact with the plurality of active elements, the plurality of second semiconductor elements being spaced apart from each other (note the individual extensions are separated from each other).
Regarding Claim 11, Katz further teaches the second semiconductor layer further comprises a second semiconductor common layer (see Figure 1, note flat section of item 12) in contact with each of the plurality of second semiconductor elements (see Figure 1, note flat section of item 12 is in contact with lowermost extension portions).
Regarding Claim 12, Katz further teaches an insulating layer (Figure 1, item 9) disposed between the plurality of active elements.
Regarding Claim 13, Katz further teaches the insulating layer comprises a mesh structure (see Figure 1, note item 9 is a mesh structure around individual elements 5).
Regarding Claim 14, Katz further teaches each of the plurality of active elements comprises InxGa1-xN (0≤x≤1) (¶0051).
Regarding Claim 15, Katz further teaches a content of In of each of the plurality of active elements is about 35 % or more (¶0051).
Regarding Claim 16, Katz further teaches each of the plurality of active elements emits red light (¶0003).
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US Patent Application Publication No. 2014/0286369) (“Katz”) as applied to Claim 1 above.
Regarding Claim 6, Katz teaches Claim 1 as indicated above. Katz does not explicitly teach a width of each of the plurality of active elements is greater than or equal to about 10 nm and less than or equal to about 100 nm, although Katz does teach the overlapping range for the width being between 25 and 250nm (¶0056).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP §2144.05.
Regarding Claim 7, Katz teaches Claim 1 as indicated above. Katz does not specifically teach a pitch between the plurality of active elements is greater than or equal to about 20 nm and less than or equal to about 300 nm, although Katz does depict the pitch to be relatively similar to the width of the active elements (see Figure 1 and ¶0056).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the pitch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Pfeuffer et al. (US Patent Application Publication No. 2015/0325598) (“Pfeuffer”).
Regarding Claim 17, Katz teaches a display device comprising: a substrate (Figure 1, item 7); a display element layer (Figure 1, item 8+10+12) disposed on the substrate and comprising a plurality of light emitting diodes (LEDs); and wherein at least one of the plurality of LEDs comprises: a first semiconductor layer (Figure 1, item 8); a plurality of active elements (Figure 1, items 5 in layer 10) disposed on the first semiconductor layer, each of the plurality of active elements spaced apart from each other and having a width less than a width of the first semiconductor layer (see Figure 1, note relative widths of 5 and 8); and a second semiconductor layer (Figure 1, item 12) disposed on the plurality of active elements.  
Katz does not specifically teach a driving element layer comprising a plurality of transistors electrically connected to the plurality of LEDs and configured to drive the plurality of LEDs.  However, Pfeuffer teaches using a plurality of transistors in a driving layer (see Figure 1A, note transistors 4 present in driving circuit layer 25) where the transistors are configured to drive individual LED structures (see Figure 1A and ¶0071). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the driving circuit structure of Pfeuffer in the device of Katz, as Pfeuffer teaches such a structure allows for driving each structure independently of one another and also operate simultaneously (¶0071).
Regarding Claim 18, Katz further teaches a first electrode (Figure 1, 13) in contact with the first semiconductor layer; and a second electrode (Figure 1, item 14) in contact with the second semiconductor layer.
Regarding Claim 19, Katz further teaches the first electrode, the first semiconductor layer, the plurality of active elements, the second semiconductor layer, and the second electrode are sequentially arranged in a first direction (see Figure 1).
Regarding Claim 20, Katz further teaches the first electrode, the first semiconductor layer, the plurality of active elements, the second semiconductor layer, and the second electrode are arranged in a first direction perpendicular to a second direction, which is a thickness direction of the substrate (see Figure 1, note the elements are all arranged in three dimensions, thus they have arrangement both horizontally and vertically relative to each other – the Examiner notes a specific type of arrangement is not required by the claims).
Regarding Claim 21, Katz further teaches the first electrode, the first semiconductor layer, the plurality of active elements, the second semiconductor layer, and the second electrode are arranged in a first direction parallel to a second direction, which is a thickness direction of the substrate (see Figure 1, note the elements are all arranged in three dimensions, thus they have arrangement both horizontally and vertically relative to each other – the Examiner notes a specific type of arrangement is not required by the claims).
Regarding Claim 22, Katz further teaches each of the plurality of active elements has a first end in contact with the first semiconductor layer and a second end in contact with the second semiconductor layer (see Figure 1, note contact of 5 with 8 and 12).
Regarding Claim 23, Katz further teaches each of the plurality of active elements is in a strain state (the Examiner notes the degree of strain is not required by the claim, thus the teaching of Figure 1 and ¶0062 and the lack of interlayers present in Figure 1 teaches some strain is present in the layers).
Regarding Claim 24, Katz teaches Claim 17 as indicated above. Katz does not explicitly teach a width of each of the plurality of active elements is greater than or equal to about 10 nm and less than or equal to about 100 nm, although Katz does teach the overlapping range for the width being between 25 and 250nm (¶0056).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP §2144.05.
Regarding Claim 25, Katz further teaches the first semiconductor layer (Figure 1, item 12) comprises a plurality of first semiconductor elements (Figure 1, note lowermost extensions of item 12 into each pillar) respectively in contact with the plurality of active elements, the plurality of first semiconductor elements being spaced apart from each other (note the individual extensions are separated from each other) and a first semiconductor common layer (see Figure 1, note flat section of item 12) in contact with each of the plurality of first semiconductor elements (see Figure 1, note flat section of item 12 is in contact with lowermost extension portions).  The Examiner notes for interpretation purposes of this claim, the first semiconductor layer is considered to be 12 and the second layer is considered to be 8, an interpretation which is consistent and carried through to the parent claim as well.
Regarding Claim 26, Katz further teaches an insulating layer (Figure 1, item 9) disposed between the plurality of active elements on the first semiconductor layer.
Regarding Claim 27, Katz further teaches the insulating layer comprises a mesh structure (see Figure 1, note item 9 is a mesh structure around individual elements 5).
Regarding Claim 28, Katz further teaches each of the plurality of active elements comprises InxGa1-xN (0≤x≤1) (¶0051).
Regarding Claim 29, Katz further teaches each of the plurality of active elements emits red light (¶0003).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891